Citation Nr: 0417770	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected spinal meningitis.

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  He served in the Republic of Vietnam from 
August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

In this case the veteran has been granted service connection 
for residuals of spinal meningitis.  The veteran asserts that 
he has a current headache disability secondary to his 
service-connected spinal meningitis.  The record indicates 
that the veteran was hospitalized at Fort Leonard Wood 
Hospital for spinal meningitis while in service.  However, a 
review of the record reveals that the service hospitalization 
records are not contained in the claims file.  In April 2003, 
the veteran himself requested that his service hospital 
records be obtained.  Since it does not appear that all of 
the veteran's service medical records are in the claims file, 
an attempt to obtain any additional service medical records, 
including hospital reports, must be made.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).

On VA examination in October 2003, the examiner stated that 
if the veteran had eczema during service it was likely that 
the veteran's current eczema was related to service, 
otherwise it was not likely.  Since additional service 
medical records are being sought, a decision on the veteran's 
claim for service connection for a skin disability can not be 
considered until all of the veteran's available service 
medical records have been obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
the information and evidence necessary to 
substantiate his claims; which evidence 
will be retrieved by VA; which evidence, 
if any, he is expected to obtain and 
submit; and that he should provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should obtain all of the 
veteran's treatment records at the 
Orlando, Florida VA Outpatient Clinic, 
dated from July 2003 to present.

3.  The RO should attempt to obtain the 
remainder of the veteran's service 
medical records, in particular the 
records from the veteran's 
hospitalization in service for spinal 
meningitis.  Alternative methods, 
including contacting the U.S. Army 
Hospital in Fort Leonard Wood, Missouri, 
should be attempted.

4.  When the above action have been 
accomplished, the RO must readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




